SEVENTH AMENDMENT
TO
OMNIBUS AGREEMENT
 
This Seventh Amendment to Omnibus Agreement (this "Amendment") is dated as of
October 1, 2008 and entered into by and among DCP Midstream, LLC, a Delaware
limited liability Company ("DCPM"), DCP Midstream GP, LLC, a Delaware limited
liability company ("DCPM GP LLC"), DCP Midstream GP, LP, a Delaware limited
partnership (the "General Partner"), DCP Midstream Partners, LP, a Delaware
limited partnership (the "MLP"), and DCP Midstream Operating, LP (the "OLP").
The above-named entities are sometimes referred to in this Amendment each as a
"Party" and collectively as the "Parties".
 
RECITALS
 

 
A.
The Parties entered into that certain Omnibus Agreement dated as of December 7,
2005, as amended by that certain First Amendment to Omnibus Agreement dated
April 1, 2006, Second Amendment to Omnibus Agreement dated November 1, 2006,
Third Amendment to Omnibus Agreement dated May 9, 2007, Fourth Amendment to
Omnibus Agreement dated July 1, 2007, Fifth Amendment to Omnibus Agreement dated
August 7, 2007 and Sixth Amendment to Omnibus Agreement dated August 29, 2007
(together referred to as the "Omnibus Agreement") (capitalized terms used but
not defined herein shall have the meaning given thereto in the Omnibus
Agreement).

 

 
B.
Section 3.3 of the Omnibus Agreement currently addresses the fixed general and
administrative expenses for the original assets that were part of the MLP’s
initial public offering, the Gas Supply Resources LLC assets ("GSR") transferred
to the MLP in the transaction set forth in that certain Contribution Agreement
between DCP LP Holdings, LP and the MLP, dated as of October 9, 2006 (the "GSR
Contribution Agreement"), the assets acquired by the MLP from Anadarko Anadarko
Gathering Company and Anadarko Energy Services Company in the transaction set
forth in that certain Purchase and Sale Agreement dated March 7, 2007 (the
"Panther PSA"), the 40% interest in Discovery Producer Services, LLC (the
general and administrative expenses for the MLP’s 25% interest in DCP East Texas
Holdings, LLC is addressed in the limited liability company agreement for that
entity) transferred to the MLP in the transaction set forth in that certain
Contribution Agreement between DCP LP Holdings, LP and the MLP dated May 23,
2007 (the "Columbus Contribution Agreement"), and the membership interest in
Momentum Energy Group, LLC transferred to the MLP in the transaction set forth
in that certain Contribution and Sale Agreement dated May 21, 2007 among Gas
Supply Resources Holdings, Inc., ("GSR HOLDINGS"), DCPM, and the MLP (the "Bass
Contribution Agreement") and the adjustments to take into account three
additional full time equivalents and extending the term through December 31,
2009 that was dated August 7, 2007 (the "2007 Adjustment").

 

 
C.
The Parties desire to amend Section 3.3 of the Omnibus Agreement to adjust the
fixed general and administrative expenses to take into account all of the
membership interest in Michigan Pipeline & Processing, LLC acquired by the MLP
in the transaction set forth in that certain Agreement of Purchase and Sale
dated September 10, 2008 among the MLP, Ganesh Energy, LLC and Gas Processing &
Pipeline, LLC (the "MPP Agreement").

 

--------------------------------------------------------------------------------


 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:
 

 
1.
Omnibus Agreement Amendment. The Omnibus Agreement is hereby amended by
replacing Section 3.3(a) in its entirety with the following:

 
The amount for which DCPM shall be entitled to reimbursement from the
Partnership Group pursuant to Section 3.1(b) for general and administrative
expenses (excluding direct bill items associated with public company and audit
costs and insurance) shall be determined in accordance with the following:
 

 
(i)
General and administrative expenses associated with the original assets that
were part of the MLP’s initial public offering shall be a fixed fee equal to
$4.8 million per year through calendar year 2006 (the “IPO G&A Expenses Limit”).
After calendar year 2006, the IPO G&A Expenses Limit shall be increased annually
by the percentage increase in the Consumer Price Index - All Urban Consumers,
U.S. City Average, Not Seasonally Adjusted for the applicable year (the "CPI
Adjustment").

 

 
(ii)
General and administrative expenses associated with the contribution of the GSR
assets to the MLP in the GSR Contribution Agreement shall be a fixed fee equal
to $2.0 million per year for calendar years 2006 and 2007 (the "GSR G&A Expenses
Limit"), but shall be prorated for calendar year 2006 based on the number of
days remaining in calendar year 2006 following the Closing Date (as that term is
defined in the GSR Contribution Agreement). After calendar year 2007, the GSR
G&A Expenses Limit shall be increased by the CPI Adjustment.

 

 
(iii)
General and administrative expenses associated with the operation of the Antioch
Gathering System (acquired under the Panther PSA) shall be a fixed fee equal to
$200,000 per year for calendar year 2007 (the "Panther G&A Expenses Limit"), but
shall be prorated for calendar year 2007 based on the number of days remaining
in calendar year 2007 following the Closing Date (as that term is defined in the
Panther PSA). After calendar year 2007, the Panther G&A Expenses Limit shall be
increased by the CPI Adjustment.

 

 
(iv)
General and administrative expenses associated with the contribution to the MLP
of the interest in Discovery Producer Services, LLC under the Columbus
Contribution Agreement shall be a fixed fee equal to $158,000 per year for
calendar year 2007 (the "Discovery G&A Expenses Limit"), but shall be prorated
for calendar year 2007 based on the number of days remaining in calendar year
2007 following the Closing Date (as that term is defined in the Columbus
Contribution Agreement). After calendar year 2007, the Discovery G&A Expenses
Limit shall be increased by the CPI Adjustment.

 
2

--------------------------------------------------------------------------------


 

 
(v)
The 2007 Adjustment to add three additional full time equivalents that devote
100% of their time to the MLP shall be a fixed fee equal to $561,584 per year
for calendar year 2007 (the "2007 Adjustment Expenses Limit"), but shall be
prorated for calendar year 2007 based on the number of days remaining in
calendar year 2007 following August 1, 2007. After calendar year 2007, the 2007
Adjustment Expenses Limit shall be increased by the CPI Adjustment.

 

 
(vi)
General and administrative expenses associated with the contribution to the MLP
of the interests under the Bass Contribution Agreement shall be a fixed fee
equal to $1,570,000 per year for calendar year 2007 (the "Bass G&A Expenses
Limit"), but shall be prorated for calendar year 2007 based on the number of
days remaining in calendar year 2007 following the Closing Date (as that term is
defined in the Bass Contribution Agreement). After calendar year 2007, the Bass
G&A Expenses Limit shall be increased by the CPI Adjustment.

 

 
(vii)
General and administrative expenses associated with the operation of the MPP
assets (acquired under the MPP Agreement) shall be a fixed fee equal to $400,000
per year for calendar year 2008 (the "MPP G&A Expenses Limit"), but shall be
prorated for calendar year 2008 based on the number of days remaining in
calendar year 2008 following the Closing Date (as that term is defined in the
MPP Agreement). After calendar year 2008, the MPP G&A Expenses Limit shall be
increased by the CPI Adjustment.

 

 
(viii)
Notwithstanding anything to the contrary, for time periods after December 31,
2009, DCPM and the General Partner will determine the amount of general and
administrative expenses contemplated by this paragraph that will be properly
allocated to the Partnership in accordance with the terms of the Partnership
Agreement.

 

 
(ix)
If the Partnership Group makes any additional acquisitions of assets or
businesses or the business of the Partnership Group otherwise expands following
the date of this Agreement, then the IPO G&A Expenses Limit shall be
appropriately increased in order to account for adjustments in the nature and
extent of the general and administrative services by DCPM to the Partnership
Group, with any such increase subject to the approval of both the Special
Committee of DCPM GP LLC’s Board of Directors and DCPM.

 
3

--------------------------------------------------------------------------------


 

 
2.
Acknowledgement. Except as amended hereby, the Omnibus Agreement shall remain in
full force and effect as previously executed, and the Parties hereby ratify the
Omnibus Agreement as amended hereby.

  3. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered (including by facsimile) to the other Parties.

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------


 
EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of October 1,
2008, regardless of the actual date of execution of this Amendment.

        DCP MIDSTREAM, LLC  
   
   
    By: /s/ Brent L. Backes   Name: Brent L. Backes   Title: Group Vice
President, General Counsel & Corporate Secretary

 

        DCP MIDSTREAM GP, LLC  
   
   
    By: /s/ Greg K. Smith   Name: Greg K. Smith   Title: Vice President

 

        DCP MIDSTREAM GP, LP   By: DCP MIDSTREAM GP, LLC, its general partner  
   
   
    By: /s/ Greg K. Smith   Name: Greg K. Smith   Title: Vice President


        DCP MIDSTREAM PARTNERS, LP   By: DCP MIDSTREAM GP, LP, its general
partner   By: DCP MIDSTREAM GP, LLC, its general partner  
   
   
    By: /s/ Greg K. Smith   Name: Greg K. Smith   Title: Vice President


        DCP MIDSTREAM OPERATING, LP  
   
   
    By: /s/ Greg K. Smith   Name: Greg K. Smith   Title: Vice President